Title: To George Washington from Lund Washington, 22 August 1767
From: Washington, Lund
To: Washington, George



Sir
Mount Vernon August 22d 1767

I Recievd two Letters from you this week one by Mr Whiteing the other Mr Carlyle. you complain I do not write to you[.] The Sunday after you left home, I lodge’d a Letter in Mr Carlyle’s Counting House & was assure’d it shou’d be forwarded by the first opportunity, Last sunday I wrote & gave the letter to Mr Jenny who promis’d me it shou’d be Diliver’d very shortly.
I shall now give you as true an accompt of the Sittuation of our affairs as I can. first I shall begin with Alton. he this Day finish’d Sewing Wheat, his corn is good & I think will Make as much or more than we had a right to expect from the Ground. The Ditchers are got as far as the fence that devides John [Alton] from the Miss Wade’s, but at present have both the Fever & Ague & not at work—Morris finishes his 18 Inch Cut this day which is the second he has done the Corn in the 3 ⟨foot⟩ Cut, the Ears are tolerably large & one or more on every stock, in the 18 Inch Ears small but one [on] every Stock, in the two foot-Ears something larg⟨er⟩ & one or more on every Stock, In the 4 foot on all the single Stocks good Corn, & the others not Bad, where the ground is fresh in all the Cuts the corn is very Good, & upon the whole I think he will make a good Crop. Matt is run from him & tho. he has been once or twice seen yet we cannot get him, Bishup I believe will get done sewing wheat next week, I realy don’t know how to describe his Corn well, it has a good Colour, but I think the Ears in general are small.
We have no Brick maker at worck yet nor have I heard from him lately, he was to have been here last Monday without fail, I suppose he is sick as he is not given to disappointg people—after you left home I sent the people in order to save the Timothy seed, but it was too late, for their was not a gil of seed on all

the straw—the Lucern seed I save’d—Cleveland is sewing his 5 foot Cut he will not finish it these two days, when done it is the third, his corn all but the 5½ foot Cut is tolerable Good—we are much pestered with crab Grass in all our Fields which makes it tediouse sewing & I don’t like the look’s of it after its done—The Carpenter finishes Clevelands Barn floor this Day, they have been long about it, but believe they cou’d not help it, the plank was so much warp’d that it was very difficult puting in the tongues we have had several of the Negroes lately a little sick some think [thing] like the fever & ague, I gave them a Vomit, & at present all are well, but Smith Peter who is much troubled with Boils & has been some time—Alton & Bishup have both the Fever & Ague—We are Dilivering Corn to Mr Warder—I am told the people in the Neighbourhood begin to be very sickly My Compliments to Mrs Washington & let her know that her Children are as well as I ever saw them & have been dureing her absence. They desire their Compliments to Colo. Fairfax & his Lady, & their Love & affection to Mrs Washington & you. Am Sir your most Obedient & Humble Servt

Lund Washington

